DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 and 12 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Jang et al (US 2019/0174128) in view of Zhao et al (US 10,284,866), teaches a video decoding method comprising: obtaining, from a bitstream, intra prediction mode information indicating an intra prediction mode of a current block from among a plurality of intra prediction modes; determining the intra prediction mode of the current block by using a width of the current block and a height of the current block, and the intra prediction mode information of the current block; obtaining a prediction sample of pixel comprised in the current block by performing intra prediction according to the determined intra prediction mode of the current block; obtaining, from the bitstream, a residual sample of pixel comprised in the current block; and reconstructing the current block by using the prediction sample and the residual sample, and wherein the determining of the intra prediction mode of the current block comprises, when the current block has a square shape in which the width and the height are equal, determining the intra prediction mode of the current block, based on the intra prediction mode information, the intra prediction mode being from among intra prediction mode candidates comprising a plurality of predetermined intra prediction directions.  However, the closest prior art does not teach when the current block has a non-square shape in which the width is greater than the height, substituting an intra prediction mode indicating a particular direction on an upper-right direction for an intra prediction mode indicating a particular direction on a lower-left direction based on the intra prediction mode information; and when the current block has a non-square shape in which the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487